Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 11/12/2021.
Claims 1-6 and 8-20 are currently pending, of which claims 14-19 are withdrawn.
The IDS statement filed 08/30/2021 has been considered. An initialed copy accompanies this action.
The rejection of claims 4-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The rejection of claims 1-6, 7, 8, 12, 13, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Hefner et al. (US 5,637,669) and the rejection of claims 10 and 11 under 35 U.S.C. 103 as being unpatentable over Hefner et al. (US 5,637,669) and further in view of Katagi et al. (WO 2016/104772/US 2017/0349695) as previously set forth in the Office action mailed 08/13/2021 are maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments. 
Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 9, 12, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hefner et al. (US 5,637,669, hereinafter Hefner). 
	As to claim 1, Hefner teaches a composition comprising a curing agent including an active hydrogen-containing functional group and a main agent including a reactive group which reacts with the active hydrogen-containing functional group, wherein the 
	As to claims 2 and 12, the disclosed mixture is further regarded as inherently meeting the limitation that the liquid crystallinity at a temperature of 150°C or lower is nematic liquid crystallinity at a temperature of 150°C since the mixture comprises the same components as those claimed (discotic/disk-like liquid crystal curing agent and main agent).  See MPEP 2112.01, II.  However, note that Example 2 further teaches the curable mixture of the liquid crystalline compounds exhibit opalescence and grainy appearing domains, which appear to meet the limitation that the liquid crystal is nematic in general and/or in a single state at a temperature of 150°C or lower.  
	As to claims 3 and 20, the glycidyl groups of the hexaglycidyloxytriphenylene meets the claimed ring-polymerizable group.
As to claims 4-6, the hexaglycidyloxytriphenylene and hexahydroxytriphenylene meet the claimed limitations and structure that the curing and/or main agents are disk-like compounds including a partial structure represented by formula CR4 (a triphenylene group) where the * represent a bonding site.  The remaining limitations in the claim are 
As to claims 8 and 9, Hefner further teaches the mesogenic compounds/compositions further comprise other components, e.g., fillers and reinforcing agents which include inorganic oxides, ceramics, etc. (col. 54 lines 52-59 and col. 55 lines 18-35). 
As to claim 13, note the limitation “which is used for forming a thermally conductive material” merely sets forth an intended use/purpose of the recited composition.  The disclosed composition meets the recited limitation(s) because intended use/purpose limitations do not impart patentability to otherwise old compounds or compositions and the recitation of a new intended use for an old product does not make claims to that product patentable.  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hefner et al. (US 5,637,669, hereinafter Hefner) as applied to claims 1-6, 8, 9, 12, 13, and 20 above, and further in view of Katagi et al. (WO 2016/104772, utilizing US 2017/0349695 as an English language equivalent, hereinafter Katagi). 
The disclosure of Hefner is relied upon as set forth above.  Hefner teaches epoxy resin compositions formed from discotic mesogenic compounds, and the compositions may further comprise fillers and reinforcing agents, as described above.
Hefner fails to teach the filler/reinforcement agent, i.e., the claimed inorganic substance, is boron nitride or has any particular particle diameter.
However, Katagi teaches epoxy resin compositions made from mesogenic compounds (abstract), and further teaches providing an inorganic filler to the composition in order to tailor the heat conductivity of the composition (para. 0090).  The inorganic filler comprise boron nitride (para. 0090) and the average particle diameter of the inorganic filler is preferably 0.1 to 100 micrometers (para. 0092) which overlaps the claimed average particle diameter range. 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide boron nitride and/or the particle diameter taught by Katagi as the filler/reinforcing agent in Hefner in order to sufficiently tailor the general properties, such as the heat conductivity, of the mesogenic epoxy-containing compositions of Hefner.  In other words, Katagi clarifies general species and particle sizes of fillers useful in mesogenic epoxy compositions that would be useful to the skilled artisan practicing the mesogenic epoxy compositions of Hefner. 
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.  
Applicant argues Hefner et al. (US 5,637,669) does not teach or suggest the claimed invention because the melting point of the cited 2,3,6,7,10,11-hexahydroxytriphenylene curing agent in the reference has a melting point of 300°C and higher and thus does not exhibit liquid crystallinity in a single state at a temperature of 150°C or lower as claimed.  This argument is not persuasive because 2,3,6,7,10,11-hexahydroxytriphenylene has a melting point of 138°C.  As factual evidence the Office has supplied with this Office action two SDS corroborating the compound’s melting point is 138°C.  See section 9.1 on page 5 of 2,3,6,7,10,11-Hexahydroxytriphenylene SDS from Acros Organics (2015) and section 9 on page 3 of 2,3,6,7,10,11-Hexahydroxytriphenylene SDS from Fujifilm (2021), attached to the present correspondence as NPL references.  It is unclear where Applicant’s alleged melting point of 300°C or higher of the 2,3,6,7,10,11-hexahydroxytriphenylene originated.  Also, note that, the claimed limitation pertains to a liquid crystallinity state of the curing agent and the main agent rather than a melting point of an individual component as implied by the arguments.  In any event, the Hefner et al. reference alone rebuts Applicant’s argument.  Example 2 at col. 57 lines 20-59 directly teach a curable mixture comprising a blend of 2,3,6,7,10,11-hexaglycidyltriphenylene and 2,3,6,7,10,11-hexahydroxytriphenylene which exhibits first fluidity at 119°C and a birefringent melt exhibiting stir opalescence and grainy appearing domains at 129°C, which teaches both compounds at once exhibiting liquid crystallinity in a single state at a temperature of 150°C or lower.  Accordingly, the reference remains anticipatory.  
The response further argues the “Applicants have advised that when the comparative compositions described below are prepared as a composition containing a curing agent [2,3,6,7,10,11-hexahydroxytriphenylene] and a main agent [any one selected from main agents A1 to A9 from the specification] and the evaluation of thermal conductivity disclosed in the experiment section (paragraphs [0161] to [0163] and [0170]) of the present specification is performed on the comparative compositions, the thermal conductivities of all of the combinations are evaluated as … inferior to those of the compositions of the inventive Examples of the present specification” and the claimed invention have an unexpected superior effect not obvious from Hefner.  This argument is not persuasive because evidence of secondary considerations, such as unexpected results, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based.  See MPEP 2131.04.  Furthermore, the Applicant’s advisory that examples containing 2,3,6,7,10,11-hexahydroxytriphenylene curing agent and A1 to A9 main agent(s) do not perform as well as the claimed invention alluded on page 10 of the response appears to be new evidence not present in the original specification.  37 CFR 1.132 requires any evidence submitted to traverse a claim rejection must be by way of an oath or declaration.  Accordingly, this evidence is submitted improperly and is not persuasive for that reason.  See MPEP 716 and 716.02(g).  Also, arguments do not replace evidence where evidence is necessary, and the arguments of counsel cannot take the place of evidence in the record.  
Conclusion
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 17, 2021